DAN M. LEE, Presiding Justice,
for the court:
This is another of a series of cases appealed to this Court from an adverse decision of the Mississippi State Department of Health (MSDH) denying application for a certificate of need (CON) for establishment of heart catheterization services at the applicant’s facility under the 1986 State Health Plan (SHP).
Basically, all of the cases challenge the methodology and criteria used by the MSDH in denying the CON application. The record in this case shows that the same methodology and criteria were utilized by MSDH in its denial of CON applications in the recent cases of Magnolia Hospital v. Mississippi State Department of Health, 559 So.2d 1042 (Miss.1990), Department of *442Health v. Southwest Mississippi Medical Center, 580 So.2d 1238 (Miss.1991), and H.T.I. Health Services, Inc. v. Mississippi State Department of Health, 603 So.2d 848 (Miss.1992). Pursuant to our decisions in Magnolia, Southwest, and H.T.I. Health Services, Inc., we find MSDH’s methodology authorized by the 1986 SHP and the MSDH decision neither arbitrary nor capricious.
Affirmed.
ROY NOBLE LEE, C.J., HAWKINS, P.J., and SULLIVAN, PITTMAN, BANKS, and McRAE, JJ., concur.
PRATHER and ROBERTS, JJ., not participating.